Opinion by
Cline, J.
From the testimony it appeared that the entry was made on the basis of the invoice unit values which represented the price of the shipment to dealers; that a question arose between the broker and the appraiser as to whether or not the merchandise was freely offered; that, in Canada, it was sold to certain dealers who were restricted as to territory and in some sections directly to consumers, but in this country was sold only to dealers with restricted territory; that the appraiser advised the broker that he intended to make an *179advance; and that the entry was made in order to prepare a test case. On the record presented it was held that the petitioner acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.